DETAILED ACTION

                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Priority
		Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                       Information Disclosure Statement
		No Information Disclosure Statement (IDS) has been filed.	

                                           Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN et al. (US 2008/0096321 A1, hereinafter “LIN”).



a chip (213) having a first side and a second side, 
with the first side having at least a first metal electrode pad (21311) and the second side having at least a second metal electrode pad (26); 
at least a conductive pillar (25) having a first end and a second end, 
with the conductive pillar (25) is disposed adjacent to the chip (21311), and 
an axis direction of the conductive pillar (25) is parallel to a height direction of the chip (213); 
a dielectric layer (214/32/23), which covers the chip (213) and the conductive pillar (25), and 
at least exposes the first (21311) and second metal electrode pads (26) of the chip (213) and the first and second ends of the conductive pillar (25); 
a first patterned conductive layer (411), which is disposed on a second surface of the dielectric layer and electrically connected between the second metal electrode pad (26) and the second end of the conductive pillar (25); and 
a second patterned conductive layer (41), which is disposed on a first surface of the dielectric layer and electrically connected between the first metal electrode pad (21311) and the first end of the conductive pillar (25).

In regards to claim 2, LIN discloses (See, for example, annotated Fig. 5A below) at least a conductive through-hole (24), which is disposed between the second metal electrode pad (26) of the chip (213) and the first patterned conductive layer (411) and/or disposed between the first metal electrode pad (21311) of the chip (213) and the second patterned conductive layer (41).
(28), which covers at least part of the first patterned conductive layer (411) and/or covers at least part of the second patterned conductive layer (41) and part of the chip (213).

In regards to claim 4, LIN discloses (See, for example, annotated Fig. 5A below) the chip (213) is a sensor chip with a sensing area (21312) on the first side, and the sensing area (21312) is exposed on the dielectric layer and the second patterned conductive layer (41).

In regards to claim 5, LIN discloses (See, for example, annotated Fig. 5A below) a patterned protective layer (28), which covers at least part of the first patterned conductive layer (411) and/or covers at least part of the second patterned conductive layer (41) and part of the chip (213), and exposes the sensing area (21312) of the chip (213).


    PNG
    media_image1.png
    819
    899
    media_image1.png
    Greyscale



                                       Allowable Subject Matter

    
 Claims 6 and 14 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 



In regards to claim 14, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record, among other processing steps, does not teach disposing a temporary bonding layer on a surface of the carrier; connecting a chip to the temporary bonding layer by its a first side that has a first metal electrode pad; removing the temporary bonding layer and the carrier, so as to expose the first side of the chip and the first end of the conductive pillar; and the steps of forming the first patterned conductive layer and the second patterned conductive layer are carried out simultaneously. 

Claims 7-13 and 15-21 are also allowed as being dependent of the allowed independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893